Citation Nr: 1828609	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-35 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ankle disability. 

2.  Entitlement to service connection for low back condition secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease. 

3.  Entitlement to service connection for right knee condition secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease. 

4.  Entitlement to service connection for left knee condition secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease. 

5.  Entitlement to service connection for right lower extremity condition secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease.

6.  Entitlement to service connection for right hip trochanteric bursitis secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease. 

7.  Entitlement to service connection for left hip trochanteric bursitis (previously musculoligamentous strain) secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease.  

8.  Entitlement to service connection for left foot drop secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease

9.  Entitlement to service connection for neck condition secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2014 and September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska.  The February 2014 rating decision addressed issue which included the Veteran's claims for service connection for bilateral hip conditions.  The September 2014 rating decision addressed the Veteran's claims for service connection for left foot drop, right ankle, low back, bilateral knee, lower right extremity and neck conditions claims.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2016 videoconference hearing.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In April 2016, prior to the promulgation of a decision, the Veteran expressed a desire to withdraw her appeal for entitlement to service connection for a right ankle disability.  

2.  The Veteran's low back condition is not caused or aggravated by the service-connected bilateral ankle disabilities.

3.  The Veteran's right knee condition is not caused or aggravated by the service-connected bilateral ankle disabilities.

4.  The Veteran's left knee condition is not caused or aggravated by the service-connected bilateral ankle disabilities.

5.  The Veteran's lower right extremity condition is not caused or aggravated by the service-connected bilateral ankle disabilities.

6.  The Veteran's right hip condition is not caused or aggravated by the service-connected bilateral ankle disabilities.

7.  The Veteran's left hip condition is not caused or aggravated by the service-connected bilateral ankle disabilities.

8.  The Veteran's left foot drop is not caused or aggravated by the service-connected bilateral ankle disabilities.

9.  The Veteran does not have a currently diagnosed cervical spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for low back condition secondary to service connected bilateral ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for service connection for a right knee condition secondary to service connected bilateral ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for service connection for a left knee condition secondary to service connected bilateral ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The criteria for service connection for a right lower extremity condition secondary to service connected bilateral ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.310 (2017).

6.  The criteria for service connection for a right hip condition secondary to service connected bilateral ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.310 (2017).

7.  The criteria for service connection for a left hip condition secondary to service connected bilateral ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.310 (2017).

8.  The criteria for service connection for left foot drop secondary to service connected bilateral ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.310 (2017).

9.  The criteria for service connection for a neck condition secondary to service connected bilateral ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326. 

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letter dated in May 2008, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records, all other relevant medical records and examinations have been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the claims file, to the extent possible. 

Additionally, the Veteran has been most recently afforded VA medical opinions in July and September 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate.  Thus, with respect to the Veteran's claim, there is no additional evidence that needs to be obtained.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Right Ankle Claim Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, withdraw of an issue must be done in writing.  See 38 C.F.R. § 20.204 (b).

During her April 2016 Board hearing the Veteran's representative expressed the desire to withdraw his appeal for entitlement to service connection for a right ankle disability.  

The Board finds the Veteran's April 2016 Board testimony to be clear and unambiguous showing the Veteran's intent not pursue his appeal of service connection for a right ankle disability.  Moreover, since April 2016, neither the Veteran nor her representative has submitted any additional evidence or argument with respect to her right ankle disability.  See 38 C.F.R. § 20.302. 

Consequently, the Board finds that the Veteran has withdrawn her appeal for entitlement to service connection for a right ankle disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration of those issues at this time.  Accordingly, the Board does not have jurisdiction to review the appeals for entitlement to service connection for a right ankle disability and it is dismissed.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310 (a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310 (b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Low Back Condition

The Veteran claims that her low back condition was caused by active duty service, to include as secondary to her service connected bilateral ankle disabilities.  

The Veteran's service treatment records are silent for any complaints or treatment related to her low back.  Her military personnel records show that she was released from active duty in April 1980 due to her ankle disabilities, she was later discharged from the Army in June 1980 due to pregnancy.  

Her private treatment records show complaints of low back pain in November 2004.  In a September 2007 physical therapy consult report it was noted that her low back pain may have been from her ankle.   

The Veteran submitted a May 2014 private back examination based upon a VA examination worksheet.  The examiner diagnosed the Veteran with lumbosacral neuritis/radiculitis, lumbar muscle spasm and lumbar hyperlordosis/acquired.  In the examination report, the examiner noted that the six years prior the Veteran suffered from a left Achilles affliction.  The boot the Veteran wore for the injury was too big and with the foot moving around in the boot it increased the problem.  The examiner also noted the Veteran traveled to London in May 2012 and one week after returning she could only stand for over a minute.  Consequently, she began receiving cortisone shots in her hip and attending physical therapy.  Based upon an in-person examination the examiner determined that the left Achilles injury caused an overcompensation of the right lumbosacral, hip and talonavicular region due to extra weight bearing to relieve pain from the left.  The examiner also included supporting literature with the examination report.  

In July 2014 the Veteran was afforded a VA medical opinion for her claimed low back condition.  The VA opinion stated that her claimed low back condition is less likely than not 'proximately due to, the result of, or aggravated beyond its natural progression by her service connected bilateral ankle conditions.

The opinion author reasoned that the Veteran enlisted in the service in April 1980, had a separation exam in April 1980, documented was ankle pain no mechanism of injury, nor reported ankle trauma.  The Veteran's weight at time of separation exam was 136 pounds.  After extensive review of the records, Veteran first reported low back and hip issues to a chiropractor in 2004.  Notably, this chiropractic record documented the Veterans problems began about one year prior.  This is nearly 23 years after discharge from military service.  The chiropractic record was 'silent' for the veteran having any bilateral knee, neck, or right lower extremity conditions.  Further record review showed the Veteran started to have problematic right hip issues after visiting England in 2012.  Three medical providers all document in their notes the right hip issues to start after her return from England after being on long airplane ride, sitting for a long time.  The Veteran's weight was now 196 lbs., a nearly a 60-pound weight gain since leaving the service.  The Veteran was diagnosed by her primary care physician with obesity.  The opinion author reviewed the article provided during her May 2014 exam.  Bone Marrow Edema caused by Altered Pedal Biomechanics.  This was an 'isolated' case study involving a 42-year-old woman, in summary this article ended stating, "Further research in this area is necessary".  This is not a scientific large scale 'conclusive' study.  However, there are numerous credible large scale studies in the medical literature that document obesity can cause or aggravate degenerative changes of the low back and weight bearing joints, i.e. hips & knees.  The examiner observed that this conclusion was well documented.  Additionally, the examiner noted that a review of the Veteran's physical therapy notes document at one point in July 2013, Veteran was 95% improved.  MRI's of the right hip were essentially unremarkable and MRI of the back revealed multilevel degenerative changes as one would expect due to obesity and the normal aging process.  All other x-rays obtained by the prior medical providers were essentially unremarkable.  The medical providers did document some range of motion deficits involving the claimed spine and joint conditions, but this is normal for one at age 55 due to degenerative changes from the normal aging process.  Most studies support, an individual starts to get degenerative (arthritis) changes as early as in one's early 30's.  Thus, becoming symptomatic 23 years after no documented traumatic event to the ankles, is not consistent with the veterans claimed conditions.  

Although the Veteran and her representative have asserted that the May 2014 examination report support her claim that her low back condition is secondary to her service connected ankle disabilities, that conclusion is not supported by the evidence.  The May 2014 examiner clearly stated that the left Achilles injury, which occurred six years prior to the examination, and is not service connected, caused an overcompensation of the right lumbosacral area.  

The Board notes that the Veteran submitted an August 2005 Statement in Support of Claim which attributed her injuries to her boots rubbing on her Achilles during service.  Under certain circumstances, lay statements may support a claim by showing the occurrence of lay-observable events or the presence of disability, or symptoms of disability that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994) (finding lay evidence is competent if provided by a person with knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training); 38 C.F.R. § 3.159 (a)(2) (2017).  However, although a lay person can provide an account of matters they actually observed, or are within the realm of their own personal knowledge, a lay witness cannot offer evidence that requires specialized medical knowledge such as causation or etiology of a disease or injury.  Layno, 6 Vet. App. 465.

Therefore, based upon the July 2014 VA opinion, the preponderance of the evidence weighs against the Veteran's service-connection claim, direct and secondary, for a low back condition.  Consequently, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Ultimately, the Board finds against the Veteran's entitlement claim for service connection for a low back condition.

Bilateral Hip, Knee and Right Lower Extremity Conditions

The Veteran claims that her bilateral hip, knee and right lower extremity conditions were caused by active duty service, to include as secondary to her service connected bilateral ankle disabilities.

As noted above, the Veteran's STRs are limited and do not contain any treatment or complaints related to her hips, knees or right lower extremities, with the exception of her ankles for which she is already service connected.

In April 2008 the Veteran underwent a VA examination for her bilateral hip claims.  She was diagnosed with bilateral hip trochanteric bursitis.  The examiner found it was less likely than not that the Veteran's claimed bilateral hip conditions were due to or aggravated by her service connected right and/or left ankle talonavicular degenerative joint disease.  

The examiner reasoned that no significant disability of the ankles was noted on this evaluation.  No antalgic gait was found.  Veteran walks on her toes, heels and tandem walks without evidence of objective painful motion.  Recent x-ray of the ankles demonstrated small calcaneal spurs otherwise normal ankles.  No leg length abnormalities were found.  No gross ankle deformity was noted.  There was no altered biomechanics found to suggest the hips were secondary to ankle conditions.  Veteran reported no recent assessments of her ankles.  Veteran described onset of bilateral trochanteric bursitis after a trip to England which required prolonged sitting on a plane.  Records of December 2012 suggest trochanteric bursitic pain was related to a long plane travel to England.  The medical literature supports that this condition, trochanteric bursitis, can be caused by scoliosis, arthritis of the lumbar (lower) spine, and other spine problems (Cleveland Clinic 1995-2014.).  Veteran reported lumbar problems on this evaluation and the records support evidence of low back pain.  Thus, the available evidence found does not support the claim.

In June 2008 the Veteran was afforded a VA opinion for her left hip.  The examiner found that it is less likely than not (less than 50/50 probability) due to her service connected left ankle talonavicular degenerative joint disease.  She reasoned that radiographically unremarkable left ankle.  Therefore, the diagnosis of degenerative joint disease is suspect and not substantiated by recent radiographs.  The Veteran's physical therapy notes show good range of motion and good tolerance for exercises.  She is not noted to have an antalgic gait when observed ambulating to car.  Based on the negative X-ray findings and other aforementioned objective findings, the left ankle condition is not deemed disabling enough to affect body mechanics/have a significant impact on gait as to permanently damage/injure an ipsilateral joint.  The Veteran's left hip condition may be indicative of one of a number of other conditions, some due to weight and age.  Neither of which can be reasonably attributed to the vague ankle condition.

As noted above, the Veteran has submitted a private medical examination dated May 2014 which diagnosed the Veteran with right hip/thigh pain, right hip/thigh bursitis and neuritis in right hip/thigh, stiffness in knee, swelling in knee and dysfunction of foot segment.  It was also noted that the Veteran's right leg was nine millimeters shorter than the left.  The examiner concluded by noting that the enclosed literature explained why a talonavicular degenerative change can affect the joints superiorly especially on the opposite side of the body where weight will be redistributed subconsciously to protect the affected joint.  She also enclosed a supporting case study relating to Bone Marrow Edema Caused by Altered Pedal Biomechanic. 

In July 2014 the Veteran was afforded a VA medical opinion for her claimed bilateral hip, bilateral knee and right lower extremity conditions.  The VA opinion stated that her claimed bilateral hip, bilateral knee and right lower extremity conditions were less likely than not proximately due to, the result of, or aggravated beyond its natural progression by her service connected bilateral ankle conditions.

The opinion author reasoned that the Veteran enlisted in the service in April 1980, had separation exam in April 1980, documented was ankle pain with no mechanism of injury, nor reported ankle trauma.  The Veteran's weight at time of separation exam was 136 pounds.  After extensive review of records, Veteran first reported low back and hip issues to a chiropractor in 2004.  This chiropractic record documented the Veteran's problems began about one year prior.  This is nearly 23 years after discharge from military service.  The chiropractic record was silent for the Veteran having any bilateral knee, neck, or right lower extremity conditions.  Further record review showed the Veteran started to have problematic right hip issues after visiting England in 2012.  Three medical providers all document in their notes the right hip issues to start after her return from England after being on long airplane ride, sitting for a long time.  The Veteran's weight is now 196 pounds.  This is nearly a 60-pound weight gain since leaving the service.  The Veteran is diagnosed by her primary care physician with obesity.  

The July 2014 opinion author also addressed the literature provided by the May 2014 examiner.  Bone Marrow Edema caused by altered pedal biomechanics.  This was an 'isolated' case study involving a 42-year-old woman, in summary this article ended stating, "Further research in this area is necessary".  This is not a scientific large scale 'conclusive' study.  However, there are numerous credible large scale studies in the medical literature that document obesity can cause or aggravate degenerative changes of the low back and weight bearing joints, i.e. hips & knees.  This is well documented.  

Additionally, review of the Veteran's physical therapy notes document at one point on July 2013, Veteran is 95% improved.  MRI's of the right hip were essentially unremarkable & MRI of the back revealed multilevel degenerative changes as one would expect due to obesity and the normal aging process.  All other x-rays obtained by the prior medical providers were essentially unremarkable.  The medical providers did document some range of motion deficits involving the claimed spine and joint conditions, but this is normal for one at age 55 due to degenerative changes from the normal aging process.  Most studies support, an individual starts to get degenerative (arthritis) changes as early as in one's early 30's.  Thus, becoming symptomatic 23 years after no documented traumatic event to the ankles, is not consistent with this veteran's claimed conditions.  However, her symptoms are most consistent with the numerous cited reasons above.  No Mitchell documentation is needed, since there is not ample evidence to support the claims for the rationales as outlined above.  The examiner could not determine the Veteran's baseline level of severity since he had not seen the Veteran in the past.

Although the Veteran and her representative have asserted that the May 2014 examination report supports her claims that her bilateral hip, bilateral knee and right lower extremity conditions are secondary to her service connected ankle disabilities, that conclusion is not supported by the evidence.  

The Veteran has been numerous VA hip examinations, all of which have reached the conclusions that the Veteran's hip conditions are not related to service on a direct of secondary service basis.  

There is no evidence that the Veteran sought treatment or had symptoms relating to a knee or right lower extremity condition in service, or for many years thereafter.  Furthermore, the July 2014 opinion specifically addressed the May 2014 examiner's supporting literature and why it does not substantiate the Veteran's claim.  

Therefore, the preponderance of the evidence weighs against the Veteran's service-connection claim, direct and secondary, for bilateral knee conditions.  Consequently, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Ultimately, the Board finds against the Veteran's entitlement claims for service connection for bilateral hip, knee or lower extremity conditions.

Left Foot Drop

The Veteran claims that her left foot drop condition was caused by active duty service, to include as secondary to her service connected bilateral ankle disabilities.  

As noted above, her military personnel records show that she was released from active duty in April 1980 due to her ankle disabilities.  A December 2005 VA joints examination diagnosed the Veteran with early bilateral talonavicular degenerative joint disease, otherwise normal feet and ankles.  

As previously noted, the Veteran underwent an April 2014 private knee and lower leg examination based upon a VA examination worksheet.  The Veteran was diagnosed with dysfunction of the foot segment, stiffness of the ankle/foot bilaterally (six years) and Achilles tendonitis (left, six years ago).  The examiner noted heel walking on the right is difficult to perform and muscle atrophy noted in the right lower again.  Again, the examiner relied on her attached literature to convey her conclusion that the diagnoses were related to her service connected bilateral ankle disabilities.  

In July 2014 the Veteran was provided a VA medical opinion for her left foot drop.  Based upon a review of the record, the opinion author found her left foot drop to be less likely as not proximately due to or the result of bilateral ankle talonavicular degenerative joint disease, nor aggravated beyond its natural progression by bilateral ankle talonavicular degenerative joint disease.  He also found her left foot drop to be less likely as not a progression of the Veteran's bilateral ankle talonavicular degenerative joint disease.

He reasoned that as seen with her private treatment records, it is narrated by providers that she was walking on May 2012 and her right ankle twisted and she fell down injuring her right knee and right ankle.  There are no notes that her left ankle was the cause, nor that she had foot drop issues at that date.  Per review of MRI, x-rays, private treatment notes, and medical care, there is no current supportive evidence that any s/c bilateral ankle talonavicular degenerative joint disease are the cause or aggravating factors for her current foot drop as there is lack of any medical records or supporting data to support her claim.  

Also, the Veteran's left foot drop is less likely as not a progression of the Veteran's bilateral ankle talonavicular degenerative joint disease.  Reasoning is that private medical records show that the Veteran has a history of a back problem.  As seen in private records, she was having "leg pains".  It was theorized by orthopods that she could be having been developing radiculopathy issues in June 2014.  According to medical literature from Mayoclinc.com, a foot drop is "caused by weakness or paralysis of the muscles involved in lifting the front part of the foot.  The underlying causes of foot drop are varied and may include:  Nerve injury. Muscle or nerve disorders.  Brain and spinal cord disorders.  The peroneal nerve controls the muscles that lift your foot.  This nerve runs near the surface of your skin on the side of your knee closest to your hand.  Activities that compress this nerve can increase your risk of foot drop with examples including crossing one's legs, prolonged kneeling and wearing a leg cast."  As seen with the Veteran's history she had a right ankle injury with fracture.  It was this right ankle that she fractured, was casted and had a cam boot walker placed.  It was not the left ankle/leg.  She developed the foot drop on the left side, not the right.  Hence her foot drop is more likely due to a nerve injury.  Per neurosurgery.med.nyu.ed, "the peroneal nerve is a branch of the sciatic nerve that wraps around the fibular head ("funny bone") near the knee and then innervates muscles that lift the foot and toes.  Damage to this nerve from injury (e.g., knee dislocation), or even surgery, may cause a foot drop."  With private records reviewed in VBMS, evidence shows that she has a low back issue as well as a prior diagnosis of a sacroiliac sprain.  It is near this sacroiliac region in which the sciatic nerve innervates and then branches off into other more small nerves."  

Although the Veteran has provided a private lower extremity examination, the Board finds the VA opinion to be more persuasive based upon its detailed discussion of the Veteran's medical history, treatment records, the Veteran's statements in support and relevant medical literature.  

Therefore, based upon the September 2014 VA opinion, the preponderance of the evidence weighs against the Veteran's service-connection claim, direct and secondary, for left foot drop.  Consequently, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Ultimately, the Board finds against the Veteran's entitlement claim for service connection for left foot drop.

Cervical Spine Condition

The Veteran is claiming entitlement to service connection for a cervical spine condition, to include as secondary to service connected left and right ankle conditions.

After a thorough review of the evidentiary record, the Board concludes that the Veteran is not entitled to service connection for a cervical spine condition.  In reaching this conclusion, the Board finds the weight of the credible and competent evidence of record does not support a diagnosis for a cervical spine condition.  

Although the Veteran has submitted private treatment records which mention back pain, all treatment has been related to her low back.  Furthermore, the Veteran supplied an April 2014 private examination based upon a VA examination worksheet, which noted that a cervical spine diagnosis was not applicable.  

As there is no current diagnosis of a cervical spine condition, the criteria for service connection have not been met. 

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In reaching the conclusion that the Veteran does not have a current cervical spine disability, the Board has carefully reviewed the Veteran's STRs, post-service medical records, and lay statements.  


ORDER

Entitlement to service connection for a right ankle disability is dismissed

Entitlement to service connection for low back condition secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease is denied. 

Entitlement to service connection for right knee condition secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease is denied. 

Entitlement to service connection for left knee condition secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease is denied. 

Entitlement to service connection for right lower extremity condition secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease is denied.

Entitlement to service connection for right hip trochanteric bursitis secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease is denied. 

Entitlement to service connection for left hip trochanteric bursitis (previously musculoligamentous strain) secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease is denied.  

Entitlement to service connection for left foot drop secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease is denied.

Entitlement to service connection for neck condition secondary to service connected disability of right ankle talonavicular degenerative joint disease and service-connected disability of left ankle talonavicular degenerative joint disease is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


